In a motion for rehearing by the state attention is called to the following statement in our original opinion: "They (the officers) entered at the back door which opened into the rear room * * * which according to the testimony, was used by appellant as a living room."
The representatives of the state construe the quoted language as meaning that the officers entered the living room through the back door to said room. This room was separated from the store by a partition wall in which was a door. The officers entered the store, which, of course, they had a right to do, but passed back through the open door in the partition wall into the living room. Here they had no right to go without a search warrant under the circumstances presented in the record. They saw no whisky or containers until after they had improperly entered the living quarters.
The motion for rehearing is overruled.
Overruled. *Page 452